Citation Nr: 0001197	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cerebritis with a 
seizure disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1994.

The instant appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Pittsburgh, Pennsylvania, which denied claims for 
service connection for cerebritis with a seizure disorder and 
bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran had an acute episode of cerebritis with a 
seizure disorder in service which resolved with no residual 
disability within a year.

2.  The medical evidence of record does not show a current 
diagnosis or any current residuals of cerebritis with a 
seizure disorder.

3.  There is no objective medical evidence of record which 
links any of the veteran's current nonservice-connected 
complaints to his cerebritis with a seizure disorder in 
service.

4.  Available service medical records show that at no time in 
service did the veteran have auditory thresholds in either 
ear for at least three of the frequencies 500, 1000, 2,000, 
3,000, or 4,000 Hertz at 26 decibels or greater or for one of 
the frequencies at 40 decibels or greater, and there is no 
indication of any complaint, treatment, or diagnosis 
referable to hearing loss.

5.  There is no medical evidence that hearing loss in either 
ear was manifest to a degree of 10 percent or more within one 
year after separation from service.

6.  Post-service evidence, including a VA audiological 
examination in September 1994, did not show auditory 
thresholds in either ear for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz at 26 
decibels or greater or for one of the frequencies at 40 
decibels or greater, and did not show a speech recognition 
score in either ear using the Maryland CNC Test to be less 
than 94 percent.


CONCLUSIONS OF LAW

1.  The claim for service connection for cerebritis with a 
seizure disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that service connection 
is warranted for cerebritis with a seizure disorder and 
bilateral hearing loss because these disorders began during 
his period of active duty.

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
certain chronic diseases, including sensorineural hearing 
loss, the law provides a presumption of service incurrence if 
the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(citations 
omitted).

Only if the claimant submits a well-grounded claim does VA 
have the duty to assist him in developing the facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board of Veterans' Appeals (Board) does not have jurisdiction 
to adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

Cerebritis with a seizure disorder

A review of the veteran's service medical records shows that 
the veteran sought medical treatment in February 1977 for 
head pain.  Weakness in the left hand developed, and he was 
admitted to the hospital.  A cerebral arteriogram  showed 
findings compatible with regional brain swelling attributed 
to focal cerebritis.  An electroencephalogram (EEG) was 
performed which showed diffuse slowing, and the veteran began 
having seizures of the left focal extremity.  With medication 
the veteran rapidly improved, and he was thereafter 
discharged from the hospital.  The final diagnoses were focal 
cerebritis and a seizure disorder secondary to the 
cerebritis.

For several months following his hospitalization, the veteran 
reported lapses in memory, personality changes, and "reverse 
writing."  An April 1977 medical evaluation noted that such 
changes were common for 6 months to 1 year following an 
encephalitic process and were usually reversible.  An April 
1978 EEG was abnormal, although the veteran reported no 
problems.  A May 1978 computer tomography (CT) scan of the 
brain was also abnormal, but it was suggested that the 
abnormality was a residual of the old cerebritis.  Medical 
records note that a second EEG was normal.

A July 1985 neurology evaluation noted that the veteran had 
no recurrence of seizures and had been off medication since 
1978.  Neurological examination was normal with no deficits 
noted due to the cerebritis.  Neurological examination in 
1987 was also normal.  Finally, clinical evaluation of the 
neurologic system was also normal at the time of the 
veteran's January 1994 retirement examination.

The post-service medical evidence does not show significant 
complaint, treatment, or diagnosis referable to cerebritis 
with a seizure disorder.  Pursuant to the veteran's claim for 
benefits, a VA miscellaneous neurological examination was 
performed in September 1994.  The service history of 
cerebritis with a seizure disorder was noted.  Examination of 
the central and peripheral nervous system was "entirely 
unremarkable."  The diagnoses included "past episodes of 
acute viral neuropathy without permanent residuals or sequela 
(full recovery)."

In his July 1995 appeal statement the veteran reported that 
since his cerebritis in 1977 he had always "had difficulty 
with short term memory."  He reported that he still 
attempted to hide the problem by making notes to himself.  He 
also indicated that the VA examination was inadequate because 
it was only a physical, not a neurological, examination.  The 
Board notes that the September 1994 examination was clearly 
labeled as a neurological evaluation, that neurologic testing 
was performed of the cranial nerves, pupils, and the motor 
and sensory systems, and that the examiner determined that 
additional diagnostic testing was not needed.

The Board has also reviewed VA treatment records from the 
Nashville, Tennessee VA Medical Center (MC) dated from 
December 1995 to April 1999 in addition to medical records 
from the Pittsburgh VAMC dated from September 1994 to May 
1995.  These records do not show complaint, treatment, or 
diagnosis referable to cerebritis with a seizure disorder.  
The veteran did seek treatment for his service-connected 
migraines.  These treatment records for his migraines often 
included neurological work-up.  Overall, neurological 
findings were normal.  A May 1995 record questioned whether 
his reflexes were subtly brisker on the left.  Another record 
noted that the veteran reported occasional numbness in the 
upper extremities.  In July 1997 he reported decreased 
ability to concentrate following a motor vehicle accident 
where he rear-ended another car.

The Board has also reviewed a July 1997 record from the 
Stewart County Community Clinic which noted that the veteran 
had a history of focal cerebritis.  Neurological evaluation 
of normal.  The cranial nerves were intact, and there were no 
gross deficits or abnormal reflexes present. 

In this case, the Board finds that the claim is not well-
grounded as there is no medical evidence of a current 
disability which is related to the appellant's history of 
cerebritis with a seizure disorder in service.  As the 
appellant has not presented medical or competent evidence 
which would justify a belief by a fair and impartial 
individual that it is plausible that he currently has 
residuals of cerebritis with a seizure disorder, that claim 
must be deemed not well grounded and therefore denied.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability[,] there can be no valid claim"); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The post-service 
medical records do not show a diagnosis of residuals of 
cerebritis with a seizure disorder.  The September 1994 VA 
examiner did not diagnose residuals of cerebritis with a 
seizure disorder.  The findings of the VA examination are 
particularly significant as the examiner was cognizant of the 
veteran's history of cerebritis with a seizure disorder, and 
he specifically concluded that the veteran did not have any 
residual disability.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for cerebritis with a 
seizure disorder.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Whereas the Board has determined that the appellant's claim 
for service connection for cerebritis with a seizure disorder 
is not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of that claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Here, the appellant has not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  However, the RO fulfilled its 
obligation under section 5103(a), as noted above, by 
informing the veteran in an October 1994 rating decision and 
in a June 1995 statement of the case that the reason his 
claim for service connection for cerebritis with a seizure 
disorder was denied was that there was no medical evidence of 
any current residuals.  As the appellant has not submitted 
the necessary medical opinion or other evidence in support of 
this claim, it must be considered not well grounded.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.312, 
20.101 (1999).  Since this claim is not well grounded, it 
must, accordingly, be denied.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Boeck v. Brown, 6 Vet. App. 14 (1993).

Bilateral hearing loss

A review of the veteran's service medical records does not 
show significant complaint, treatment, or diagnosis referable 
to hearing loss in either ear.  An April 1992 hearing 
conservation examination report noted that the veteran 
reported problems hearing in noisy rooms, that one ear was 
better than the other, and that he had allergies, sinus 
problems, and problems with wax in his ears.  Clinical 
evaluation was normal.  During his January 1994 retirement 
examination he reported hearing loss from 1981 to the 
present.  Clinical examination of the ears was normal, and 
audiological evaluation results were not noted to be 
abnormal.

Pursuant to the veteran's claim for benefits, an authorized 
audiological evaluation was performed in September 1994.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
5
10
10
LEFT
N/A
10
10
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner remarked, "Hearing 
sensitivity was within normal limits bilaterally for pure 
tone and speech.  Word recognition was excellent 
bilaterally."

In his July 1995 appeal statement the veteran reported that 
he could not hear when there were three or more voices or 
noises at the same time.  He stated that he had to quit a job 
at Sony as a print room technician because he was unable to 
perform a part of that job which required discerning where a 
noise, such as glass crackling, had originated.  He provided 
the name of his supervisor at Sony as someone who could 
verify his statements.  He also stated that the VA testing 
did not include testing for this problem but that he had been 
tested by Sony at Frick Memorial Hospital where his hearing 
problem had been detected and documented.

The veteran was informed by a VA letter in August 1998 that 
additional information was needed in connection with his 
hearing loss claim.  He was asked to submit a corroborating 
statement from his former supervisor at Sony, and he was also 
asked to provide the full address for Frick Memorial Hospital 
and Sony so corroborating evidence could be obtained.  The 
veteran reported in an April 1999 statement that his efforts 
to obtain corroborating information from Sony and his former 
supervisor were unsuccessful.  He also did not provide the 
complete address for Frick Memorial Hospital.  The veteran 
was informed by a VA letter dated April 19, 1999, that 
evidence was not requested from Frick Memorial Hospital 
because he had not provided the complete address and that an 
attempt by VA to get the full address from a telephone 
operator was not successful as the operator did not have a 
listing for the hospital.

The Board has also reviewed VA treatment records from the 
Nashville, Tennessee VA Medical Center (MC) dated from 
December 1995 to April 1999 in addition to medical records 
from the Pittsburgh VAMC dated from September 1994 to May 
1995.  These records do not show complaint, treatment, or 
diagnosis referable to hearing loss.  The Board has also 
reviewed a July 1997 record from the Stewart County Community 
Clinic which noted that the veteran had a known hearing 
impairment.  Clinical evaluation of the ears was normal. 

As indicated above, service connection may be established by 
affirmatively showing inception during service.  However, 
entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).

As set forth above, audiometry findings in service did not 
show an auditory threshold in either ear in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels 
or greater; did not show auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz at 26 decibels or greater; and did not show speech 
recognition scores using the Maryland CNC Test to be less 
than 94 percent.  Thus, hearing loss in either ear compatible 
with 38 C.F.R. § 3.385 was not shown in service.  Also, there 
is no medical evidence which shows that the veteran had 
hearing loss in either ear manifest to a compensable degree 
within one year of service.  Therefore, the veteran cannot be 
awarded service connection for sensorineural hearing loss in 
either ear on a presumptive basis.

Hearing loss in either ear compatible with 38 C.F.R. § 3.385 
was not shown in the 1994 VA examination.  In addition, the 
VA treatment records and private medical evidence of record 
do not show hearing loss in either ear compatible with 
38 C.F.R. § 3.385.  Thus, hearing loss in either ear 
compatible with 38 C.F.R. § 3.385 was not shown after 
service.  The Board notes that the veteran has complained of 
problems hearing with multiple sounds or voices at once and 
that one private record referred to a hearing problem; 
however, there is no medical evidence of current hearing 
disability in either ear which satisfies any of the criteria 
under 38 C.F.R. § 3.385.  Thus, the evidence of record does 
show current hearing disability.

In this case, the Board finds that the claim is not well-
grounded as there is no medical evidence of hearing loss in 
service or within the presumptive period and there is no 
medical evidence of current hearing loss.  The medical 
evidence does not demonstrate that hearing loss was incurred 
in or aggravated by service; that a sensorineural hearing 
loss disability was demonstrated to a compensable degree 
within one year after separation; or that the veteran has a 
current hearing disability.  For these reasons, his claim 
must be deemed not well grounded and therefore denied.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for bilateral hearing 
loss.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Whereas 
the Board has determined that the appellant's claim for 
service connection for bilateral hearing loss is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of that claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the appellant had made VA aware of specific, additional 
evidence that was not of record which could serve to well 
ground his claim.  However, the RO fulfilled its obligation 
under section 5103(a), as noted above, by informing the 
veteran that the evidence would be pertinent to his claim.  
As described above, attempts by the veteran and the RO to 
develop this evidence were unsuccessful.  The appellant has 
not made VA aware of any other specific, additional evidence 
that is not of record which could serve to well ground his 
claim.  As the appellant has not submitted the necessary 
medical opinion or other evidence in support of this claim, 
it must be considered not well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  
Since this claim is not well grounded, it must, accordingly, 
be denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck 
v. Brown, 6 Vet. App. 14 (1993).


ORDER

Claims for entitlement to service connection for cerebritis 
with a seizure disorder and bilateral hearing loss are 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

